Citation Nr: 1818835	
Decision Date: 03/29/18    Archive Date: 04/05/18

DOCKET NO.  14-22 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to an increased rating for sinusitis with headaches and face pain, currently rated as 10 percent.

2.  Entitlement to service connection for skin cancer, claimed as due to exposure to ionizing radiation.


ATTORNEY FOR THE BOARD

Buck Denton, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1980 to July 1986.

These matters come before the Board of Veterans' Appeals (Board) from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho, and a February 2014 rating decision issued by the RO in Jackson, Mississippi.

Regarding the sinusitis claim, the Board notes that following the May 2012 rating decision that denied the claim, the Veteran submitted a statement in February 2013 and private medical records relevant to the disability.  Although the Veteran did not file a notice of disagreement as to the May 2012 rating decision, because he submitted additional evidence and argument, the RO continued to develop the claim.  Thus, the May 2012 rating decision did not become final, and the current appeal relates back to the original denial of an increased rating for sinusitis with headaches and face pain.  See 38 C.F.R. § 3.156(b) (2016) (providing that if new and material evidence is received within one year after the date of mailing of an RO decision, it will be "considered as having been filed in connection with the claim which was pending at the beginning of the appeal period"); Young v. Shinseki, 22 Vet. App. 461, 466 (2009) (holding that new and material evidence received within one year of an RO decision prevents that decision from becoming final).  Thus, the May 2012 rating decision has been identified as currently on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

Regarding the Veteran's claim for a higher evaluation for sinusitis with headaches and face pain, following the May 2014 Statement of the Case, additional relevant evidence was associated with the Veteran's file pertaining to his claim.  The RO has not issued a Supplemental Statement of the Case (SSOC) considering this evidence, as requested by the Veteran in a November 2016 correspondence.  Thus, a remand is warranted for the issuance of an SSOC for the issue of entitlement to an increased rating for sinusitis with headaches and face pain.  See 38 C.F.R. § 19.31 (2017).

The Veteran also claims entitlement to service connection for skin cancer due to exposure to ionizing radiation during his service onboard the nuclear-powered U.S.S. California (CGN-36) naval ship.

Service connection for a disability that is claimed to be attributable to exposure to ionizing radiation during service can be demonstrated by three different methods.  Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, there are certain types of cancer that are presumptively service connected specific to radiation-exposed veterans.  38 U.S.C. § 1112(c); 38 C.F.R. § 3.309(d).  Second, "radiogenic diseases," including skin cancer, may be service connected pursuant to 38 C.F.R. § 3.311.  Third, service connection may be granted under 38 C.F.R. § 3.303(d) when it is established that the disease diagnosed after discharge was otherwise incurred during active service, including as a result of exposure to radiation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The RO conducted development of the skin cancer claim pursuant to the provisions of 38 C.F.R. § 3.311.  In January 2014, the Director noted that the Naval Dosimetry Center provided a December 2013 letter stating that the Veteran was exposed to ionizing radiation of 0.601 rem.  Indeed, a review of the Veteran's DD Form 1141 notes a total lifetime accumulated dose of 0.601 rem as of July 23, 1986.  The Director determined that since the Veteran's radiation did not exceed 5 rem in one year or 10 rem in a lifetime, it is unlikely that the Veteran's squamous cell carcinoma can be attributed to radiation exposure while in the military.  The Director also noted that the Veteran was 21-years old at the time of exposure and that the Veteran was diagnosed with squamous cell carcinoma 32 years after exposure to radiation.  The Director also mentioned that the Veteran's maternal grandfather died of colon cancer and that the Veteran smoked a pack of cigarettes per day for 10 years.  However, while the Director noted a history of colon cancer, the Veteran's STRs note that he has no history of cancer or precancerous lesions himself.  The STRs also note a history of two aunts who have had cervical cancer.  There is no mention of anyone in the Veteran's family having had skin cancer.

Accordingly, a remand is needed to address the Veteran's family history of cancer and its relationship to the Veteran's risk of developing skin cancer.  Additionally, in a correspondence received January 2015, the Veteran stated that the Director did not consider scientific literature that shows an increased risk of cancer based on any amount of additional radiation exposure.  Accordingly, the Board finds that a medical opinion is needed to determine the etiology of the Veteran's skin cancer or whether it is related to his in-service radiation exposure at lower amounts than noted in the Director's opinion.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records, dated since December 2011 forward.

2.  Submit the claims file to an oncologist or other appropriate physician/specialist in order to determine whether the Veteran's skin cancer was caused by or otherwise the result of ionizing radiation exposure during military service.  The claims file and a copy of this remand must be made available to and be reviewed by the examiner.  The examiner should specifically opine as to the following:

Whether the Veteran's skin cancer was more likely, less likely, or at least as likely as not (a 50 percent or greater chance) the result of his ionizing radiation exposure during military service.  The examiner should discuss the Veteran's noted amount of ionizing radiation shown in the record.

The examiner needs to address all of the pertinent evidence of record, particularly from the Director of Compensation regarding ionizing radiation exposure and the findings made by the Director to include the family history of cancers and the Veteran's history of smoking as they relate to the development of skin cancer; the Veteran's information received on January 26, 2015; the Veteran's history of radiation exposure as documented in his STRs; and comment on the Veteran's family history of cancer and its relationship to the Veteran's risk of developing skin cancer.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3.  Undertake any other development deemed necessary, to include affording the Veteran a new VA examination to assess the severity of his service-connected sinusitis.  

4.  Then, readjudicate the claims.  If any benefit sought on appeal is not granted, the Veteran and his representative must be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
DELYVONNE M. WHITEHEAD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

